Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/15/2022, wherein claims 1 and 17 were amended. Claims 17-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057).
Regarding claim 1, Alpern discloses a system for packaging a kit capable of holding a radiofrequency ablation procedure, the system comprising: an introducer tray (tray 50 is a tray capable of holding an introducer therein) having at least one introducer area (area at 52 is for holding a trocar, which can be considered an introducer since it is introduced into the patient’s body during use) capable of receiving at least one introducer; a probe tray (tray 60 is a tray capable of holding an introducer therein) having at least one probe-shaped area (area at 68 is for holding a probe) capable of receiving at least one radiofrequency ablation probe: an outer carrier tray (200), wherein the introducer tray and the probe tray are held within the outer carrier tray (column 4, lines 29-30). Alpern discloses the claimed invention except for the indentations, pouch and dispenser carton.
Regarding the trays having indentations, Alpern appears to show but does not expressly disclose the trays have indentations for receiving the introducer/probe, however, Massengale teaches it is well known for a medical tray (tray 26 -See Fig. 5) to have at least one indentation (at 60) formed therein for the purpose of securely holding medical items within corresponding shaped/sized areas within the tray. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trays of Alpern with indentations corresponding to the shape/size of each medical item  as taught by Massengale in order to better secure the medical items within the trays.
Regarding the pouch, Misra teaches it is well known in the art for a medical procedure kit with a pouch (disposal bag) for the purpose of being used to place the tray therein after use (see column 7, lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of Alpern-Massengale with a pouch as taught by Misra in order to allow for convenient disposal of the kit components after use. Furthermore, the pouch of Alpern-Massengale-Misra is fully capable of holding a tubing kit therein.
Regarding the dispenser carton, Char teaches it is well known for a packaging kit (14 – See Fig. 1) to be disposed within a dispenser carton (carton at the bottom of Fig. 1 and shown at 12 in Fig. 12) for the purpose of surrounding and protecting a packaging kit during transport (see column 3, lines 55-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the kit of Alpern-Massengale-Misra within a carton as taught by Char in order to surround and protect the kit during transport. Furthermore, the outer carrier tray and the pouch of Alpern-Massengale-Misra-Char are capable of being held within the dispenser carton.
Regarding claim 2, Alpern discloses the introducer tray is capable of nesting within the probe tray (column 2, lines 54-56).
Regarding claim 3, Alpern discloses a second tray (at 70) capable of holding at least a second radiofrequency ablation probe [the tray is considered a probe tray since it can hold at least one probe therein].
Regarding claim 4, the probe tray of Alpern is capable of holding two radiofrequency ablation probes therein. 
Regarding claim 5, Alpern discloses the second probe tray is capable of stacking with the probe tray (column 2, lines 54-56).
Regarding claim 6, Alpern discloses the introducer tray is capable of nesting within the probe tray (column 2, lines 54-56).
Regarding claim 13, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to form a shipping carton from paperboard material is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have formed the carton of Jacobs-Misra-Char from paperboard material in order to have the desired strength and compact storage. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Cooper et al. (US 2002/0112981). Alpern discloses the outer carrier tray (200) comprises a lid (at 204/206/208) capable of sealing the outer carrier tray to form a sterile barrier, but does not expressly disclose the lid being formed from a high density polyethylene. However, Cooper teaches it is well known in the art to form a medical tray lid from a high density polyethylene for the purpose of having the desired sealing properties ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Alpern-Massengale-Misra-Char to be formed from a high density polyethylene material as taught by Cooper in order to allow for a more efficient seal. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the contents of the outer carrier tray of Alpern-Massengale-Misra-Char are capable of being terminally sterilized after the outer carrier tray is sealed by the lid.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Inaba et al. (US 7,972,255). As described above, Alpern-Massengale-Misra-Char discloses the claimed invention except for the express disclosure of the pouch being formed from a first material comprising high density polyethylene and a second material comprising a low density polyethylene film. However, Inaba teaches a bag comprising a laminated material comprising a high density polyethylene outer layer and a low density polyethylene inner layer for the purpose of allowing the bag to have stable properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of Alpern-Massengale-Misra-Char to be formed from a laminated material as taught by Inaba in order to have the desired strength. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, the contents of the pouch of Alpern-Massengale-Misra-Char are capable of being terminally sterilized after the pouch is sealed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Gessert (US 5,996,798). As described above, Alpern-Massengale-Misra-Char discloses the claimed invention except for the carton insert. However, Gessert teaches a carton (at 5 in Fig. 1) comprising contents (3) and a carton insert (at 4/6 in Fig. 1) for the purpose of cushioning the contents of the carton. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carton of Alpern-Massengale-Misra-Char with an insert as taught by Gessert in order to better protect the contents during transport. Furthermore, the insert of Alpern-Massengale-Misra-Char-Gessert is capable of minimizing movement of the outer carrier tray and the pouch within the dispenser carton.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Tuet et al. (US 2015/0274410) and Couture (US 8,342,335). As described above, Alpern-Massengale-Misra-Char discloses the claimed invention except for the case and the case being formed from knocked-down flat (KDF) corrugate material. However, Tuet teaches a plurality of cartons (20) being disposed within a case (15) for the purpose of shipping a plurality of cartons together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser cartons of Alpern-Massengale-Misra-Char within a case as taught by Tuet in order to conveniently ship a plurality of dispenser cartons together.
Furthermore, Couture teaches it is well known in the art for a shipping container to have a knock-down-flat position for the purpose of allowing shipping containers to be transported in a compact arrangement before use (column 11, lines 20-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of Alpern-Massengale-Misra-Char-Tuet to be formed from a knock-down-flat material as taught by Couture in order to allow the case to be transported in a compact arrangement before use.
Regarding the case being formed from a corrugated material, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to form a shipping container from a corrugated material is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have formed the case of Alpern-Massengale-Misra-Char-Tuet-Couture from a corrugate material in order to have the desired strength. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Kinyon (US 2015/0076023). As described above, Alpern-Massengale-Misra-Char discloses the claimed invention except for the specific material of the trays. However, Kinyon teaches it is well known in the art for medical packaging to be formed from polyethylene terephthalate glycol for the purpose of having adequate rigidity, mechanical strength and good thermal formability ([0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trays of Alpern-Massengale-Misra-Char to be formed from a polyethylene terephthalate glycol material as taught by Kinyon in order to have adequate rigidity, mechanical strength and good thermal formability.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alpern et al. (US 5,392,917) in view of Massengale et al. (US 2002/0185406), Misra (US 6,012,586) and Char et al. (US 5,833,057) as applied to claim 1 above, and further in view of Alpern (US 5,271,495). As described above, Alpern ‘917-Massengale-Misra-Char discloses the claimed invention except for the paperboard sleeve. However, Alpern ‘495 teaches a tray (5 in Fig. 1) holding a medical object (4), wherein the tray is provided with a paperboard sleeve (90) for the purpose of fully protecting the medical object within the tray. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the probe tray of Alpern ‘917-Massengale-Misra-Char with a paperboard sleeve as taught by Alpern ‘495 in order to better protect the contents of the tray.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735